DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 10/20/22 have been received and entered in the application. 
Claims 1-27, and 29-31 are currently pending. 
Claims 19-25 are withdrawn as directed to non-elected inventions without traverse in the response dated 4/15/21. 
	Claims 1-18, 26-27, and 29-31 are elected and examined on the merits. 
Claims 1-14, 16-18, 26-27, and 29-30 are currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Objections
Claims 5, 14, and 26 are objected to because of the following informalities. Appropriate correction is required.
Claim 5 appears to contain a typographical error and should read “for centrifugation, wherein centrifugation comprises centrifuging”. 
The preamble of claim 14 states that the claim is directed to a method of isolating. However, the limitations of the claim are directed to a method of preparing a composition suitable for injection. For examination purposes, the preamble of claim 14 is interpreted as “a method comprising”. Dependent claims 15-18 are interpreted in accordance with this reading. 
The preamble of claim 26 states that the claim is directed to a method of isolating. However, the limitations of the claim are directed to a method of preparing a composition suitable for injection. For examination purposes, the preamble of claim 26 is interpreted as “a method comprising”. Dependent claims 27, and 29-31 are interpreted in accordance with this reading. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 contains the limitations “further comprising pumping platelet rich plasma fractions into a syringe for injection”. It is unclear if this limitation is referring to the platelet rich plasma fraction of claim 1, or a different platelet rich plasma fraction. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US Publication No. 2018/0164197 (cited on IDS dated 5/28/21, hereinafter Park) in view of Shin et al., High-yield isolation of extracellular vesicles using aqueous two-phase system. Scientific Reports, Vol. 5 (2013) 13103 (cited on IDS dated 5/28/19, hereinafter Shin).
Park discloses methods and systems for isolation of extracellular vesicles from a bodily fluid using an aqueous two-phase system and isolation system (Abstract). Park discloses introducing a first material and a second material for the aqueous two-phase system via an inlet (para 47). The aqueous two-phase system may be composed of any two materials which are immiscible with each other, such as polyethylene glycol and dextran, with the extracellular vesicles concentrated in the dextran phase (para 35, 37-38). A bodily fluid is then introduced via a feeder (para 47). Park explains that that the bodily fluid may be any suitable bodily fluid, such as whole blood or serum (para 43). The first material, second material, and bodily fluid are then mixed, incubated at room temperature, and centrifuged between about 100 and 5000xg for between about 5 to 15 minutes (para 41, 47, 55). Concentrated extracellular vesicles may then be extracted from the dextran layer via a collector (para Abstract, para 38, 47, 70-74, Fig. 10).
Park does not disclose that the blood or bone marrow is first centrifuged to produce one or more of red blood cells, platelet poor plasma, platelet rich plasma or bone marrow concentrate fractions. 
Shin discloses methods of isolating extracellular vesicles from blood plasma using an aqueous two-phase system (Abstract, Comparison between ATPS and other methods). Shin discloses obtaining a plasma sample, centrifuging to produce a pellet of EVs, and resuspending in phosphate-buffered saline and fetal bovine serum (Isolation of EVs from interstitial fluid and validation, Fig. 5; Shin states that the blood-derived EVs are prepared in the same manner as interstitial fluid-derived EVs). The EV mixture is then combined with polyethylene glycol and dextran and centrifuged to prepare a pellet containing extracellular vesicles (EV isolation, Comparison between ATPS and other methods, Fig.5).
As both Park and Shin are directed to methods of isolating EVs using and aqueous two-phase method, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would understand that Shin provides known techniques for preparing blood plasma for EV isolation to improve the similar method of Park in the same way.

Response to Arguments
Applicant's arguments dated 10/20/22 have been fully considered are not persuasive as explained in detail below.
Claim(s) 1-4, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US Publication No. 2018/0164197 (cited on IDS dated 5/28/21, hereinafter Park) in view of Shin et al., High-yield isolation of extracellular vesicles using aqueous two-phase system. Scientific Reports, Vol. 5 (2013) 13103 (cited on IDS dated 5/28/19, hereinafter Shin).
Applicant argues that fails to disclose or suggest isolating extracellular vesicles from platelet rich plasma (PRP) or platelet poor plasma (PPP); that Park only discloses isolating from a naïve bodily fluid (Response p10). Applicant argues that Park fails to disclose or suggest drawing the concentrated aqueous two-phase solution and the PRP or PPP back into the centrifuge device (Response p10-11). Applicant further argues that Shin fails to cure the deficiencies noted in Park, in particular failing to disclose or suggest drawing the concentrated aqueous two-phase solution and the PRP or PPP back into the centrifuge device (Response p11). 
In response, Shin discloses first obtaining a plasma sample, centrifuging a first time to produce a pellet of EVs, resuspending the EVs, adding the aqueous two-phase solution to the EV mixture, and centrifuging a second time to obtain an EV pellet. Therefore, Shin explicitly discloses two centrifuge steps, wherein the second centrifuge step comprises EVs in an aqueous two-phase solution. Therefore, applicant’s arguments are not considered persuasive. 
 Allowable Subject Matter
Claims 5, 7, and 11-18, 26-27, 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-4, 6, 8-10 are rejected. Claims 5, 7, and 11-18, 26-27, 29-31 are objected to. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632